DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claims 15-20 are objected to because of the following informalities:
As to each of claims 15-20, “computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al (U.S. Pat. Pub. No. 2016/0070596 A1, hereinafter Anand) in view of You et al (U.S. Pat. Pub. No. 2021/0004273 A1, hereinafter You).

As per claim 1, Anand teaches the limitations substantially as claimed, including a network device, the network device comprising:
computing resources for utilization by processes hosted by the network device (Figure 1); and
a computing resources manager programmed to:
automatically instantiate a new instance of a first process of the processes upon termination of the first process (Paragraph [0012]).

Anand does not expressly teach a computing resources manager programmed to make a determination that the network device has entered an out of computing resources state and in response to the determination perform an action set to increase a quantity of the computing resources that are available for allocation to the processes.

	However, You teaches a computing resources manager programmed to make a determination that the network device has entered an out of computing resources state and in response to the determination perform an action set to increase a quantity of the computing resources that are available for allocation to the processes (Paragraph [0053]).
	
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of You with those of Anand in order to allow for Anand’s network 

As per claim 6, You teaches that performing the action set comprises disabling at least one secondary functionality of the network device (Paragraph [0053]).

As per claim 7, You teaches sending a notification indicating that the network device has entered the out of computing resources state (Paragraph [0053]).

As per claims 8, 13, and 14, they are method claims with no additional limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 15 and 20, they are medium claims with no additional limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 2-5, 9-12, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196